Citation Nr: 1415471	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the pendency of the appeal, the paper claims file was converted to an electronic record by means of the Veterans Benefits Management System (VBMS) paperless claims processing system.

In February 2010, the Veteran presented testimony in support of her claim, among others, at a hearing conducted at the RO by a Decision Review Officer (DRO).  A transcript of the February 2010 DRO hearing is associated with the record.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veteran's claim was previously before the Board in September 2011, April 2013, and August 2013, when it was remanded for further development.  The Board's prior remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

During the pendency of the present appeal, the Veteran also perfected an appeal to the Board concerning a claim to establish service connection for posttraumatic stress disorder (PTSD).  However, by the April 2013 decision, the Board established service connection for this disability, and the AMC implemented this allowance in an April 2013 rating decision; a 70 percent initial evaluation was assigned, effective from February 15, 2007.  The Veteran did not express disagreement with the assigned evaluation or effective date in a timely fashion.  

In the September 2011 decision, the Board noted that entitlement to service connection for an acquired psychiatric disability other than PTSD, to include general anxiety disorder, had been raised by the record.  However, because this matter had not been adjudicated in the first instance by the RO, the Board lacked jurisdiction, and the claim was referred to the Agency of Original Jurisdiction (AOJ) for appropriate actions.  Further, in November 2013, the Veteran filed claims to establish service connection for bilateral hearing loss, diabetes mellitus, type II, to include as due to in-service exposure to herbicides, and a left knee disability, to include as secondary to a right knee disability, as well as claim for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  There is no indication that the AOJ has adjudicated the claim referred by the Board in September 2011 or the recently filed claims, and thus, they are not properly before the Board at this time.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, these claims are referred to the AOJ for consideration in the first instance.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Because the Board's prior remand directives have not been substantially completed, another remand is required.  

In April 2013, the Board remanded the Veteran's claim, instructing the RO/AMC, in pertinent part, to secure complete copies of the records from the VA Medical Center (VAMC) in Detroit, Michigan, to specifically include the informed consent form(s) for the Veteran's August 2008 cataract surgery.  In August 2013, the Board noted that the VA treatment records from the Detroit VAMC obtained by the AMC did not include the informed consent form(s) despite the Board's April 2013 remand directives, and thus, the claim was remanded again with instructions to obtain these records, and thereafter, provide the Veteran a VA examination.  

The record reflects that, in response to the Board's August 2013 remand directives, the informed consent form associated with the Veteran's August 2008 eye surgery was obtained by the AMC, although the Board notes that this consent form reflects that the surgery was performed on the left eye.  The informed consent form was uploaded to the VBMS paperless claims processing system, and the Veteran was provided a VA examination in connection with this claim later that day.  However, the November 2013 VA examination report reflects that, in responding to the medical questions posed by the Board's August 2013 directives, the examiner stated that these consent forms could not be found within the Veteran's "claims file."  As noted by the Board in the August 2013 remand, the examiner's ability to review the informed consent form(s) in providing the requested opinions was an integral part of the examination request.  Although it appears that these records were associated with the VBMS paperless claims processing system at the time of the examination, it is clear that they were not reviewed by the examiner.  

In light of above, the Board concludes that another remand is necessary so that an adequate VA opinion may be sought which is rendered in light of all of the pertinent evidence of record, to include the August 2008 informed consent forms.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board is also cognizant of the United States Court of Appeals for Veteran's Claims' (the Court's) recent decision in Schertz v. Shinseki, 26 Vet.App. 362 (2013) (holding that even if the informed consent form is VHA's standard for a certain procedure, it still must be established that the form reflects what would be disclosed by the "reasonable health care provider" primarily responsible for the patient in a given case).  While there is a consent form of record that lists ptosis as a potential complication, this form does not specifically mention photopsias and/or dry eyes.  Additionally, as the Court points out, the existence of a consent form does not by itself establish what risks would be discussed by a reasonable practitioner.  As such, the Board requires an opinion as to whether a reasonable practitioner, when discussing the risks of an extracapsular cataract extraction with intraocular lens implantation and anterior vitrectomy would have disclosed the risk of developing ptosis, dry eyes and/or photopsias.

Accordingly, the case is REMANDED for the following actions:

1.  Make the complete record available to the clinician who conducted the November 2013 VA eye examination, and, after another review of the complete record, to specifically include the August 2008 informed consent form, the clinician must address the following:  

a.  Identify all diagnoses related to the Veteran's right eye, to include the Veteran's reported symptoms relating to a stitch in her right eye.  

When providing the opinion requested below, the VA examiner should consider and comment upon all eye disabilities diagnosed during the pendency of the appeal (at least dry eyes, photopsias, and ptosis).  

b.  For each disability identified in part "a." above, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performance of the August 15, 2008, extracapsular cataract extraction with intraocular lens implantation and anterior vitrectomy of the right eye.

c.  For each disability identified in part "a." above, provide opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that a reasonable health care provider would have disclosed such disability to be a risk of the surgery (an extracapsular cataract extraction with intraocular lens implantation and anterior vitrectomy) that was performed on August 15, 2008.  In doing so, please note review of the informed consent form and whether any treatment was rendered without the Veteran's informed consent.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond and what evidence or information would be needed to provide a non-speculative opinion.

If the examiner who conducted the November 2013 VA eye examination is not available, the required opinions and supporting rationales should be provided by another examiner or examiners with appropriate expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person(s) providing the opinion.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


